Citation Nr: 1402220	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-34 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for a right eye disability.

3.  Entitlement to service connection for a left eye disability.

4.  Entitlement to service connection for spastic dysphonia to include a speech disorder.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel
INTRODUCTION

The Veteran's had active duty from November 1989 to November 1993 and from February 1995 to November 1996.

The Veteran was afforded a hearing before as before a Decision Review Officer in September 2010.  A transcript of this hearing is of record.

In January 2013, the Board remanded these matters to the RO/AMC for additional development.  This development now completed, the matter has properly been returned to the Board for appellate consideration.

The Board has reviewed the Veteran's electronic record prior to rendering a decision and remand in this case.

The issues of entitlement to service connection for a left eye cataract, a right eye cataract, and spastic dysphonia to include a speech disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's GERD was not shown in service, and the preponderance of the evidence fails to establish an etiological relationship between the Veteran's diagnosed GERD and his active service.


CONCLUSION OF LAW

The criteria for service connection for gastroesophageal reflux disease (GERD) have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in January 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in August 2009.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records, private treatment records identified, and VA treatment records are associated with the claims file.  Neither the Veteran nor his representatives have identified any treatment records aside from those that are already of record.  Thus, VA has made every reasonable effort to obtain all records identified and relevant to the Veteran's claim.

In February 2013, VA provided the Veteran with a medical examination and obtained a medical opinion addressing whether the Veteran's GERD had an onset during or was caused by active service.  The examination and opinion is adequate as the examination report show that the examiner considered the relevant history of the Veteran's GERD, provided a sufficiently detailed description of this disability, and an analysis to support his opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

In the January 2013 Remand, the Board directed the AMC to provide the Veteran with a medical examination to determine the nature and etiology of his GERD.  With respect to the Veteran's GERD, the examiner was asked whether the Veteran's symptoms could be attributed to any known clinical diagnosis or whether they are a manifestation of an undiagnosed illness or unexplained chronic multi-symptom illness, and whether they are related to his active service or was caused or aggravated by his service connected depressive disorder.

In compliance with the Board's directives, the AMC provided the Veteran with an examination in February 2013.  The examiners provided an etiology of the Veteran's GERD and whether it was aggravated by his service connected depressive disorder or a product of an undiagnosed illness.

In view of the foregoing, there has been at least substantial compliance with the Board's Remand directives regarding the Veteran's claim for GERD.  See Dyment v. West, 13 Vet App. 141, 146-47 (1999); Stegall v. West, 11, Vet. App. 268, 271 (1998).

Discussion of the Veteran's September 2010 DRO hearing is finally necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  Entitlement to service connection for GERD was identified as an issue at the hearing.  Information was elicited from the Veteran concerning the nature, etiology, and onset of this disability.

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2013), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  The Board notes GERD is not listed within 38 C.F.R § 3.309(a) as a chronic disease, and thus, is not entitled to the 3.307(a)(3), one year from separation, presumption.  

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Lay evidence may also be competent, in some situations to establish a nexus between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The courts have not explicitly laid out the circumstances in which lay evidence would be sufficient, but the case law suggest that a lay person could note the immediate consequences of an in-service injury.  See Trafter v. Shinseki¸ No. 10-3605, slip op. at 17 (Vet. App. Apr. 29, 2013) (veteran's report of depression following the alleged failure to promptly treat him was evidence indicating a relationship between an injury and current disability). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).


Merits of the Claim

The Veteran contends that his GERD symptoms began six months to a year after service when he began suffering from indigestion while he slept and noticed a burning sensation in his throat.  

	(CONTINUED ON NEXT PAGE)

GERD

A review of the medical evidence reflects that the Veteran has been diagnosed with GERD in a February 2013 VA examination report.  The first element of Shedden/Caluza is met.

As a preliminary matter, the Board first has determined that the presumption of service connection under 38 C.F.R. § 3.317 does not apply as the Veteran does not have an undiagnosed gastrointestinal illness or a chronic multisystem illness.  The Veteran has been diagnosed with GERD and the medical evidence has determined the etiology of the GERD disability.  Stated another way, the Veteran's symptoms are attributed to a known diagnosis of GERD with an explained etiology.  As the preponderance of the competent and credible evidence of record shows that the Veteran's symptoms are attributable to known clinical diagnoses, the Board finds that 38 C.F.R. § 3.317 is not for application.  Therefore, service connection is not warranted as due to an undiagnosed illness or chronic multi-symptom illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A review of the service treatment records are absent any reports or finding of a GERD or acid reflux disease in service.  The Veteran in his September 2010 hearing also indicates that he never reported any difficulties with GERD in service and that his symptoms did not begin until a six month to a year after service.  The first mention of GERD in the record is in the Veteran's January 2009 application for VA benefits.  Notably, in the Veteran's application for VA benefits, the Veteran does not list an onset date for the disability.  Thus, the second element of Shedden/Caluza is not met.  

The Board also notes the February 2013 VA examiner's opinion on the etiology of the Veteran's GERD, in which he states:

The Veteran[']s GERD is less likely related to environmental exposure in the service and more likely as not related to his severe obesity, supine positioning, and tobacco use, all of which are strongly associated with GERD.  GERD is a condition found commonly in the general population.  It is less likely his GERD symptoms are related to [his] depression and more likely as not that his GERD is due to his obesity, tobacco use and being in the supine position when his symptoms occur.

In addition to the VA examination, the medical evidence includes VA and private treatment records.  None of these records provide a positive nexus opinion of the Veteran's GERD or contradict the examiner's conclusion that the Veteran's GERD began many years after service.  

The only other evidence that purports to link the Veteran's GERD to his military service consists of the statements of the Veteran.  Although laypersons, such as the Veteran are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of gastrointestinal system.  Kahana v. Shinseki, 24 Vet App 428 (2011).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to the etiology of his GERD.  Providing such an opinion requires medical expertise in the cause and symptoms of GERD.  The Veteran has no such expertise.  See Jandreau, supra; see also 38 C.F.R. § 3.159 (a)(1) (2013).  Additionally, the Board notes the Veteran's first statement relating his GERD to his service appears to be in his September 2010 DRO hearing.  Before this hearing, the Veteran had not given any date of the onset in his January 2009 application for VA benefits as he has left the space detailing the onset of the disability blank.  While the Veteran has statements from various witnesses concerning other disabilities, the witnesses make no mention of the Veteran's GERD.  Moreover, in the Veteran's September 2010 DRO hearing where he is asked when he first experiencing symptoms he states "and how it started...um... I would say probably six months to a year after Desert Storm." (the Veteran clarifies this statement to mean six months "after he got back").  When questioned on treatment in service the Veterans stated "I didn't cause I thought it was just ...(inaudible)... food I was eating."  The Board finds the inconsistencies on the onset of the Veteran's GERD limit the probative value of the Veteran's statements. 

As the negative VA opinion on the question of nexus carries the most probative weight of all of the opinions for consideration, the preponderance of the evidence weighs against a finding that the Veteran's current GERD is related to his service.  

The claim of entitlement to service connection for GERD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz, supra.


ORDER

Entitlement to service connection for GERD is denied


REMAND

The February 2013 VA examinations of the Veteran's left eye cataract, right eye cataract, and dysphonia to include a speech disorder are inadequate.

Regarding the claim for a left eye cataract, the Board notes that the VA examiner who conducted this examination noted the Veteran had a current left eye cataract, but did not provide an opinion on the etiology of this cataract.  As such, the Board January 2013 remand directives were not substantially complied with.  See Stegall v. West, 11, Vet. App. 268, 271 (1998).  Thus, the Board must remand the claim for service connection for a left eye cataract to provide an etiological opinion between the Veteran's current left eye cataract and his active duty. 

Regarding the Veteran's claim for a right eye cataract, there is no indication that the VA examiner addressed the Veteran's statements concerning the onset of his cataract.  Instead, the VA examiner provided a rationale based only on the Veteran's service treatment record and VA treatment record.  Furthermore, the treatment records relied upon by the examiner particularly the Veteran's January 2010 eye clinic consultation are ambiguous on the history of the Veteran's right eye cataract.  This treatment record states in part: "symptomatic for cataract right eye ... [history of trauma] (many years ago hit by baseball in eye.)"  The Veteran incidentally elaborates on this statement in his September 2010 DRO hearing, "[the] doctor that did my operation on my right eye, she said it could have come from a punch or hit or something of that nature."  (Emphasis added).  Thus, the VA examiner medical opinion both does not consider whether the Veteran's statement presented sufficient evidence of etiology and relies, in part, on a factually inaccurate premise (i.e. the Veteran's cataract was caused by trauma).  See Dalton v. Nicholson, 21 Vet App 23, 39 (2007) citing Buchanan v. Nicholson 451 F.3d 1331 (Fed. Cir. 2006) and Reonal v. Brown, 5 Vet App 458 (1993).  Thus, the Board must remand the claim for service connection for a right eye cataract for an etiological opinion, to include a discussion of the Veteran etiological statements, between the Veteran's current right eye cataracts and his active duty.

Regarding the claim for dysphonia to include a speech disorder, the Board notes the examiner indicated the Veteran's speech problem was not related to the Veteran's depression because it was related to the Veteran's anxiety.  Unfortunately, the VA examiner rationale does not comment on whether the Veteran's anxiety was related to service or a service-connected disability (e.g. the Veteran's depression).  Moreover, the VA examiner rationale raises the possibility that the Veteran's speech disorder is a symptom of an anxiety disorder that may be related to service.  As such, the Board must remand this claim to determine whether the Veteran's anxiety disorder is related to service or the Veteran's anxiety is related to the Veteran's service-connected depression.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for appropriate examinations to determine whether left and right eye cataracts are related to service and whether an anxiety disorder is related to service or the Veteran's service-connected depression.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate the examination report as to whether the claims file was reviewed.  A complete rationale must be provided for any conclusion reached.  The examiner(s) is asked to accomplish the following:

(a)  Provide an expert opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left eye and/or right eye cataracts had their onset during active service or are otherwise etiologically related to his active service.

(b)  Provide an opinion as to whether the Veteran has an anxiety disorder.

(c)  If the Veteran is found to have an anxiety disorder, provide an expert opinion as to whether it is at least as likely as not (50 percent probability or greater) that any identified anxiety disorder had its onset during active service or was caused or aggravated by the Veteran's service-connected depression.

2.  The RO/AMC should then readjudicate the Veteran's claims for service connection for left eye and right eye cataracts and spastic dysphonia to include a speech disorder.  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case, afford the Veteran the opportunity to respond, and the case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


